           Case 1:20-cv-00724-LY-AWA Document 18 Filed 08/10/20 Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

    JANNA CLAY, NANCY CLAY, and                             §
    MEREDITH BROWN as next friend of                        §
    M.C., A MINOR,                                          §
                                                            §
            Plaintiffs,                                     §
                                                            §
    vs.                                                     §   CIVIL ACTION NO. 1:20-CV-724-LY
                                                            §
    PALFINGER USA, LLC and MACK                             §
    TRUCKS, INC.,                                           §
                                                            §
            Defendants,                                     §


          DEFENDANT MACK TRUCKS, INC.’S REPLY TO PLAINTIFFS’ RESPONSE
                        TO MACK’S MOTION TO DISMISS


           Defendant Mack Trucks, Inc. (Mack) files this reply to Plaintiffs’ Response to Defendant

Mack Trucks Inc.’s Rule 12(b)(6) Motion to Dismiss, respectfully showing:


                                     I. ARGUMENT AND AUTHORITIES

           Plaintiffs mis-paraphrase their own complaint in their response to Mack’s motion to

dismiss. They claim that their live complaint 1 alleges that “Plaintiff’s injury was caused by a

bucket crane which was manufactured and sold by Mack Trucks, Inc.” Plaintiffs’ Resp. (Doc.

#15) at p.2. In fact, their complaint alleges that “Decedent’s injury was caused by the involved

machinery, which was manufactured and sold by Palfinger, Palfinger Canada, Palfinger Europe

and/or Mack …” 2 (emphasis added). The remainder of the threadbare allegations in the petition




1
    See Plaintiffs’ First Am. Pet. (Doc. #1-1 at pp. 15-25).
2
    See id. at ¶14.

                                                        1
       Case 1:20-cv-00724-LY-AWA Document 18 Filed 08/10/20 Page 2 of 5




simply lump Mack in with three other, unrelated defendants, collectively as “Defendants,” and

make group allegations without making any factual allegations at all that are specific to Mack or

its product.

        In Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), the Supreme Court held that to avoid

dismissal, “factual allegations [in a complaint] must be enough to raise a right to relief above the

speculative level.” Id. at 570. To establish the factual plausibility required to “unlock the doors

of discovery,” a plaintiff cannot rely on “legal conclusions” or “threadbare recitals of the elements

of a cause of action,” but instead the plaintiff must plead “factual content that allows the court to

draw a reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

        “Conclusory allegations of collective, unspecified, and undifferentiated wrongdoing [are]

not sufficient: ‘vaguely lump[ing] all defendants together without providing any factual allegations

that specify separate acts’ fails to satisfy the Iqbal/Twombly standard.” Hall v. Madison Police

Dep’t, 2018 U.S. Dist. LEXIS 188230, *3 (N.D. Ohio Nov. 2, 2018) (quoting Kurek v. Ohio Dep’t

of Dev. Disabilities, 2017 U.S. Dist. LEXIS 65473, **2-3 (N.D. Ohio Jan. 20, 2017); see also

Hinjosa v. Livingston, 807 F.3d 657, 684 (5th Cir. 2015) (“When the plaintiff’s complaint uses

blanket terms covering all the defendants by lumping them together …, these allegations are

properly disregarded[.]”); Bank of Am., N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013)

(affirming dismissal of complaint alleging collective responsibility as to all defendants); Del

Castillo v. PIM Holdings N. Am. Inc., 2016 U.S. Dist. LEXIS 91051, **62-63 (S.D. Tex. July 13,

2016) (dismissing claims because plaintiff had failed to satisfy Federal Rules 8 and 12(b)(6)

pleading requirements by making blanket allegations and lumping defendants together); Cain v.

City of New Orleans, 2016 U.S. Dist. LEXIS 63527 **14-17 (E.D. La. May 13, 2016) (dismissing



                                                 2
       Case 1:20-cv-00724-LY-AWA Document 18 Filed 08/10/20 Page 3 of 5




claims under Rule 12(b)(6) where plaintiff had lumped defendants together); Zola H. v. Snyder,

2013 U.S. Dist. LEXIS 125199, **24-27 (E.D. Mich. Sept. 3, 2014) (dismissing complaint that

lumped defendants together and failed “to impute concrete acts to specific litigants”); Petri v.

Kestrel Oil & Gas Properties, L.P., 2011 U.S. Dist. LEXIS 59809, *16-17 (S.D. Tex. June 3, 2011)

(dismissing claims as not well-pleaded because plaintiff had lumped defendants together without

factual pleadings distinguishing plausible claims against each defendant individually); Grant v.

WMC Mortg. Corp., 2010 U.S. Dist. LEXIS 68880, *3 (E.D. Cal. June 17, 2010) (holding that a

complaint that “lumps all defendants together is plainly insufficient under the pleading

requirements of Federal Rule of Civil Procedure 8”).

       This is not a well-pleaded complaint vis-à-vis Mack. The sole “and/or” pleading as to

Mack is purely speculative and conclusory, and Mack is simply lumped in with other defendants

throughout the complaint. The complaint does not provide fair notice to Mack, falls far short of

the pleading requirements of Federal Rules 8 and 12, and does not withstand scrutiny under the

Twombly/Iqbal rubric. The claims against Mack should be dismissed.


                                  II. CONCLUSION AND PRAYER

       For the reasons set forth in its motion to dismiss and in this reply, Mack Trucks prays that

the Court grant its motion to dismiss in its entirety and dismiss all claims and causes of action

asserted against Mack. Mack also prays for all other relief to which it is entitled.




                                                 3
     Case 1:20-cv-00724-LY-AWA Document 18 Filed 08/10/20 Page 4 of 5




Dated: August 10, 2020                  Respectfully submitted,

                                        HOWRY BREEN & HERMAN, L.L.P.


                                        ____________________________________
                                        Randy Howry
                                        State Bar No. 10121690
                                        rhowry@howrybreen.com
                                        1900 Pearl Street
                                        Austin, Texas 78705-5408
                                        Tel. (512) 474-7300
                                        Fax (512) 474-8557

                                        Attorneys for Defendant Mack Trucks, Inc.




                                    4
       Case 1:20-cv-00724-LY-AWA Document 18 Filed 08/10/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

I do hereby certify that a copy of the foregoing document was filed electronically with the clerk of
the court for the U.S. District Court, Western District of Texas, using the electronic case filing
system of the court on August 10, 2020. The electronic case filing system sends a “Notice of
Electronic Filing” to all attorneys of record who have consented in writing to accept this Notice as
service of documents by electronic means.

 Alexander McSwain
 State Bar No. 24106292
 amcswain@carlsonattorneys.com
 S. Reed Morgan
 State Bar No. 14452300
 rmorgan@carlsonattorneys.com
 THE CARLSON LAW FIRM
 100 E. Central Texas Expy
 Killeen, Texas 76541

 Attorneys for Plaintiffs Janna Clay, Nancy
 Clay, and Meredith Brown, as next friend of
 M.C., a minor

 Michael W. Magee
 State Bar No. 12816040
 MichaelMagee@MehaffyWeber.com
 Elizabeth O. Perez
 State Bar No. 24085982
 ElizabethPerez@MehaffyWeber.com
 MEHAFFYWEBER, P.C.
 4040 Broadway St., Suite 522
 San Antonio, Texas 78209

 Attorneys for Defendants Palfinger USA, LLC,
 Palfinger Inc., and Palfinger Europe GMBH



                                                     Randy Howry




                                                 5
